
	

113 HR 1103 RH: To amend the Alaska Native Claims Settlement Act to provide that Alexander Creek, Alaska, is and shall be recognized as an eligible Native village under that Act, and for other purposes.
U.S. House of Representatives
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 520
		113th CONGRESS
		2d Session
		H. R. 1103
		[Report No. 113–689]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2013
			Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			December 22, 2014
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend the Alaska Native Claims Settlement Act to provide that Alexander Creek, Alaska, is and
			 shall be recognized as an eligible Native village under that Act, and for
			 other purposes.
	
	
		1.Alexander Creek Village recognitionThe Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) is amended by adding at the end
			 the following:
			
				43.Alexander Creek Village recognition
					(a)Recognition of the village of Alexander CreekSubject to the limitations of this section and notwithstanding section 1432(d) of the Alaska
			 National Interest Lands Conservation Act (Public Law 96–487) and any
			 conveyance or agreement in furtherance thereof or thereto, to the
			 contrary, Alexander Creek, located within Township 15N, Range 7W, Seward
			 Meridian, Alaska, is and shall be recognized as an eligible Native village
			 under section 11(b)(3) of this Act.
					(b)DefinitionsFor the purposes of this section, the following terms apply:
						(1)The term agency includes—
							(A)any instrumentality of the United States;
							(B)any element of an agency; and
							(C)any wholly owned or mixed-owned corporation of the United States Government identified in chapter
			 91 of title 31, United States Code.
							(2)The term Alexander Creek means Alexander Creek, Incorporated, an Alaska Native Group corporation organized pursuant to this
			 Act prior to the enactment of this section, but subsequent to enactment of
			 this section means Alexander Creek, Incorporated, an Alaska Native Village
			 corporation recognized and organized pursuant to section (a).
						(3)The term Region means Cook Inlet Region Incorporated, an Alaska Native Regional Corporation, which is the
			 appropriate Regional Corporation for Alexander Creek under section 1613(h)
			 of this Act.
						(c)Organization of Alexander CreekAs soon as practicable after enactment of this section, Alexander Creek shall cause to be filed—
						(1)any amendments to its corporate charter in the State of Alaska necessary to convert from a Native
			 group to a Native Village corporation; and
						(2)if necessary, any amendments to its corporate charter and governing business documents that fulfill
			 the terms of the agreement authorized under this Act.
						(d)Negotiations
						(1)Authority and direction to negotiateNot later than 30 days after the date of enactment of this section, the Secretary shall open
			 discussions and subsequently negotiate and, in the Secretary’s sole
			 discretion on behalf of the United States, enter into an agreement within
			 one year of enactment of this section, with Alexander Creek to fairly and
			 equitably settle aboriginal land claims and any other claims of Alexander
			 Creek against the United States; and such agreement with Alexander Creek
			 shall be in approximate value parity with those of other Alaska Native
			 Village Corporations, notwithstanding Alexander Creek’s prior status as a
			 Group Corporation.
						(2)Funds for settlementA settlement reached under this subsection shall not be subject to the Indian Tribal Judgment Funds
			 Use or Distribution Act (25 U.S.C. 1401), unless subsequently authorized
			 by law.
						(e)Shareholder participationAlexander Creek shall notify each member of the Native village recognized under this section that,
			 upon the effective date of this section, such members shall cease to
			 receive benefits from the Region as at-large shareholders pursuant to
			 section 7(m), and that all future resource payments from the Region shall
			 be made to the Village Corporation pursuant to section 7(j). The Region
			 shall not be liable under any State, Federal, or local law, or under State
			 or Federal common law, for damages arising out of or related to the
			 cessation of payments to such individuals under section 7(m) pursuant to
			 this section.
					(f)ConstructionExcept as provided in this section with respect to Alexander Creek, nothing in this section shall
			 be construed to modify or amend land conveyance entitlements or conveyance
			 agreements between the Region and village corporations other than
			 Alexander Creek in such region, nor between the Region and the Federal
			 Government, nor between any such parties and the State of Alaska.
					(g)Construction regarding current Alexander Creek landNothing in this section shall be construed to reduce the land entitlement to which Alexander Creek
			 became entitled as a Group Corporation, including the land selected by and
			 conveyed to Alexander Creek at the time of enactment of this section.
					.
		
	
		December 22, 2014
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
